Citation Nr: 1609742	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  15-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning March 18, 2013, was proper.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which proceeded from the Veteran's eligibility application at the VA Medical Center at White River Junction, New Hampshire.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the paper and electronic claims files and finds that further development is required before the appeal may be adjudicated on the merits.

Review of the evidence of record indicates that the Statement of the Case (SOC) referenced evidence that is not in the paper and electronic claims files now before the Board.  In particular, the SOC noted that the Veteran signed VA Form 10-10EZR on March 18, 2013, and submitted a HEC Form 200-1A with option 2 selected and a signed typed statement regarding 2012 business expenses on March 6, 2014.  The only VA Form 10-10EZR of record is dated May 16, 2012; the HEC Form 200-1A (with signed typed statement regarding 2012 business expenses) is not included in the evidence before the Board.

In addition, review of the paper file reveals that a VHA Fax Transmittal dated January 27, 2015, references that the mean test from 2012 was attached (as a screen shot from the mean test loaded in 2014 at station 664).  The attached document indicates that the date of the test was May 2, 2014, rather than in 2012.  It also does not list the applicable VA National Means Test threshold amount for 2012 as referenced in the January 21, 2014, letter sent to the Veteran.  

Remand is required to obtain the VA Form 10-10EZR signed by the Veteran on March 18, 2013; the HEC Form 200-1A with a signed typed statement regarding 2012 business expenses received from the Veteran on March 6, 2014; and the 2012, rather than the 2014, mean test.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the VA Form 10-10EZR signed by the Veteran on March 18, 2013, as indicated in the SOC.

2.  Obtain the HEC Form 200-1A with a signed typed statement regarding 2012 business expenses received from the Veteran on March 6, 2014, as indicated in the SOC.  

3.  Obtain the 2012, rather than the 2014, mean test.  

4.  After conducting any necessary development as indicated by any response received, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




